DETAILED ACTION
The office action is in response to original application filed on 12-18-19. Claims 1-5 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recites the limitation "the replacement of the phases".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 1-5 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2018/0123152 to MATSUMOTO (“MATSUMOTO”) in view of US 2007/0217243 to Yamamoto et al. (“Yamamoto”).
Regarding claim 1, MATSUMOTO discloses a fuel cell (fig. 1, 6); a multiphase converter (5) configured to control an output current of the fuel cell (output current # 61); a current sensor (61) provided in each phase of the multiphase converter (5U, 5V and 5W); an electric load (drive motor 2) configured to receive power supplied from the fuel cell; and a control unit (voltage control unit 14), wherein the control unit: performs, when it detects an excess or a deficiency of electric energy of the electric load (para; 0075, lines 1-4, voltage control unit 14 determines at which of a motor lower limit voltage of the drive motor 2 and the output voltage of the fuel cell stack 6 (i.e. output voltage of the multi-phase converter 5)), while the output current of the fuel cell is kept constant; and determines, when the excess or the deficiency of the electric energy of the electric load (para; 0074, lines 9-10, multi-phase converter 5 on the basis of various pieces of data of the drive motor 2) that an offset failure (para; 0107, lines 2-9, controller for fuel cell 10 calculates a current deviation on the basis of the FC current command value determined in Step S106 of the FC current command 
But, MATSUMOTO does not discloses replacement of phases driven by the multiphase converter is eliminated after the replacement of the phases,
However, Yamamoto discloses replacement of phases driven by the multiphase converter (fig. 1, 3) is eliminated after the replacement of the phases (para; 0031, outputs of the input voltage phase detector and the current direction detector as inputs to compensate for the voltage command by calculated results in accordance with the formulas (1) to (6), the error between the output voltage command and the real voltage can be eliminated),
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUMOTO by adding     change of the phases as part of its configuration as taught by Yamamoto, in order to prevent the short-circuit of the power source side and the load side from being opened.
Regarding claim 2, MATSUMOTO discloses the control unit drives, when it is determined that an offset failure (para; 0107, lines 2-9, controller for fuel cell 10 
Regarding claim 3, MATSUMOTO discloses the control unit: performs replacement of the phases driven by the multiphase converter when it detects an excess or a deficiency of electric energy of the electric load (para; 0075, lines 1-4, voltage control unit 14 determines at which of a motor lower limit voltage of the drive motor 2 and the output voltage of the fuel cell stack 6 (i.e. output voltage of the multi-phase converter 5)) while N (N is an integer of 2 or greater) phases of the multiphase converter are driven (fig. 1, 52U,V,W and 53U, V,W and 54U,V,W on/off depend on the current sensor); and drives, when it is determined that an offset failure has occurred in the current sensor, M (M is an integer of 2 or greater) phases other than the phase in which a failure has occurred in the current sensor (fig. 1, 52U,V,W and 53U, V,W and 54U,V,W on/off depend on the current 
Regarding claim 4, MATSUMOTO discloses the control unit performs, when it detects an excess or a deficiency of electric energy of the electric load (para; 0075, lines 1-4, voltage control unit 14 determines at which of a motor lower limit voltage of the drive motor 2 and the output voltage of the fuel cell stack 6 (i.e. output voltage of the multi-phase converter 5)) while the N phases of the multiphase converter are being driven, replacement of the phases driven by the multiphase converter a plurality of times (fig. 1, 52U,V,W and 53U, V,W and 54U,V,W on/off depend on the current sensor). 
Regarding claim 5, MATSUMOTO discloses a method for controlling a fuel cell vehicle (fig. 1, vehicle using a fuel cell as a drive source) comprising: a fuel cell (fig. 1, 6); a multiphase converter (5) configured to control an output current (output current # 61) of the fuel cell; a current sensor (61) provided in each phase of the multiphase converter (5U, 5V and 5W); and an electric load (drive motor 2) configured to receive power supplied from the fuel cell, the method comprising: performing, when an excess or a deficiency of electric energy of the electric load is detected (para; 0075, lines 1-4, voltage control unit 14 determines at which of a motor lower limit voltage of the drive motor 2 and the output voltage of the fuel cell stack 6 (i.e. output voltage of the multi-phase converter 5)), while the output 
But, MATSUMOTO does not discloses replacement of phases driven by the multiphase converter is eliminated after the replacement of the phases,
However, Yamamoto discloses replacement of phases driven by the multiphase converter (fig. 1, 3) is eliminated after the replacement of the phases (para; 0031, outputs of the input voltage phase detector and the current direction detector as inputs to compensate for the voltage command by calculated results in accordance with the formulas (1) to (6), the error between the output voltage command and the real voltage can be eliminated),
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify MATSUMOTO by adding     change of the phases as part of its configuration as taught by Yamamoto, in order 
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KITAMOTO US 2017 /0244337 Al-A power supply system includes a power supply, a conversion module, and a processor. The conversion module includes conversion units to convert, based on a first control signal, voltage of electric power supplied from the power supply.
KINOMURA et al. US 2015/0085553 Al-A matrix converter includes: a power convertor that includes a plurality of bidirectional switches; and a controller configured to control the plurality of bidirectional switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ESAYAS G YESHAW/Examiner, Art Unit 2836